Title: From Thomas Jefferson to Thomas Newton, 5 March 1804
From: Jefferson, Thomas
To: Newton, Thomas


               
                  Dear Sir 
                  Washington Mar. 5. 1804
               
               We have just heard of the calamitous event of Norfolk. I have not heard whether any persons are named to recieve donations for the relief of the poor sufferers, and therefore take the liberty of inclosing two hundred dollars to you, & of asking the favor of you to have it applied in the way you think best, for the relief of such description of sufferers as you shall think best. I pray not to be named in newspapers on this occasion. Accept my friendly salutations & assurances of respect.
               
                  Th: Jefferson 
               
            